Title: From George Washington to Gouverneur Morris, 9 July 1782
From: Washington, George
To: Morris, Gouverneur


                  
                     Dear Sir,
                     Head Qrs 9th July 1782
                  
                  Your letter for Mr Elliott, went into New York a few days since by the Comy of Prisoners, who is now there.  The Packet for Genl Dalrymple shall also go there; altho’ the Genl, by this time, may be in England.
                  Genl Knox has Skinners Letter—Mrs Washington set out this day for Virginia by an upper Road—present me in the most acceptable manner to Mrs Morris & Miss Kitty Livingston—I do not forget Mrs Morris; nor to assure you that I am Dr Sir Yr Affecte Servt
                  
                     Go: Washington
                  
               